DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites the limitation "the laterally outermost portions" in lines 1 – 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 5 and 11 – 13 are rejected under 35 U.S.C. 103 as being unpatentable over Piedboeuf (US 3,693,992) in view of Aberle (US 10,322,772 B1).
For claim 1, Piedboeuf discloses a bumper 60 for use between a snowmobile ski 12 pivotably mounted to a spindle 22 at a pivot axis 24, [the snowmobile ski having a front end and a rear end] (fig. 1), the bumper comprising:
[a body having:
a bottom surface
a top surface] (fig. 9, drawing 1 below) that includes:
a front surface portion 68 [extending at a first angle relative to the bottom surface, the front surface being proximate a front end wall] (figs. 1 and 9); and
a rear surface portion 66 [extending at a second angle relative to the bottom surface] (fig. 9), [the second angle being greater than the first angle] (col. 2, lines 63 – 67 and col. 3, lines 61 – 67, two inclined end portions 30, 32, the inclination of which is determined by the desired angular displacement of the ski runner assembly, wherein many different shapes are envisaged for the cushion member 60, therefore, the different shapes would allow for the second angle to be greater than the first angle), [the rear surface portion proximate a rear end wall] (figs. 1 and 9); but does not explicitly disclose 
the bottom surface being stepped having a central region and a pair of side regions that straddle the central region, the side regions are offset from the central region such that the central region of the bottom surface is formed by a longitudinally extending rib extending parallel to a longitudinal axis, the longitudinal axis extending between the front end wall of the body and the rear end wall of the body; and 
wherein the side regions are offset from the central region toward the top surface.
Aberle discloses a ski dampener 10 comprising a bottom surface 13 having [a central region] (portion between side regions 31) and a pair of side regions 31 [that straddle the central region] (fig. 2), [the side regions are offset from the central region such that the central region of the bottom surface is formed by a longitudinally extending rib extending parallel to a longitudinal axis, the longitudinal axis extending between a front end wall of the body and a rear end wall of the body] (fig. 2).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to alternatively use the bottom surface of Aberle in place of the bottom surface of Piedboeuf to allow for a more secure attachment of the bumper, thus reducing overall unwanted detachment and replacement costs.
	


    PNG
    media_image1.png
    329
    510
    media_image1.png
    Greyscale

Drawing 1
For claim 2, Piedboeuf modified as above discloses the bumper further comprising a curved pocket surface 64 [connecting the front surface portion to the rear surface portion] (fig. 9).
For claim 3, Piedboeuf modified as above discloses the bumper [wherein the pocket surface is recessed below a plane formed by the front surface portion where the pocket surface connects to the front surface portion and the curved pocket surface is recessed below a plane formed by the rear surface portion where the pocket surface connects to the rear surface portion] (drawing 1 above).
For claim 4, Piedboeuf modified as above discloses the bumper [wherein a location where the pocket surface connects to the front surface portion is spaced a first distance from the bottom surface and a location where the pocket surface connects to the rear surface portion is spaced a second distance from the bottom surface, the first distance being less than the second distance] (drawing 1 above, col. 3, lines 61 – 67, wherein many different shapes are envisaged for the cushion member 60, therefore, the teaching of different shapes would allow for the first distance being less than the second distance).
For claim 5, Piedboeuf modified as above discloses the bumper [wherein the front surface and rear surfaces are oriented such that the top surface is a concave surface] (fig. 9).
For claim 11, Piedboeuf modified as above discloses a snowmobile ski assembly comprising: 
a bumper 60 according to claim 1;
a ski 12; and
a spindle 22 [attached to the ski] (via leaf spring assembly 16), [the bumper being located between the spindle and the ski] (fig. 1, col. 3, lines 52 – 56), [attachment of the spindle to the ski maintaining the bumper between the spindle and the ski] (fig. 1, capable).
For claim 12, Piedboeuf modified as above discloses the snowmobile ski assembly wherein the spindle has a connection portion including a first leg portion 32 and a second leg portion 30, [the first leg portion cooperating with the front surface portion and the second leg portion cooperating with the rear surface portion to orient the ski relative to the spindle] (figs. 4 and 9).
For claim 13, Piedboeuf modified as above discloses the snowmobile ski assembly wherein:
the bumper includes a curved pocket surface 64 [connecting the front surface portion to the rear surface portion] (fig. 9); and [at least a portion 28 of the connection portion is located within a void formed by the curved pocket surface] (figs. 1, 4 and 9).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Piedboeuf (US 3,693,992) in view of Aberle (US 10,322,772 B1), and further in view of Yasui et al. (US 4,509,766).
For claim 6, Piedboeuf modified as above disclose the bumper, wherein [many different shapes are envisaged for the cushion member, it is evident that the lower portion 22 of the strut member can take many different shapes since its shape does not have any bearing on the operation of the present invention] (col. 3, lines 62 – 66), but does not explicitly disclose wherein the first angle is zero. 
Yasui et al. discloses an elastomeric damper 27 comprising [a front surface portion at a first angle being zero] (as best understood in fig. 3).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to alternatively use the first angle of zero of Yasui et al. in place of the first angle of Piedboeuf modified as above to allow for a more simple manufacturing process, thus reducing overall manufacturing costs. Moreover, Applicant should note that nothing of record, nor known in the art, suggests that using the specific claimed range or value yields any previously unexpected results.
Claims 7 is rejected under 35 U.S.C. 103 as being unpatentable over Piedboeuf (US 3,693,992) in view of Yasui et al. (US 4,509,766).
For claim 7, Piedboeuf discloses a bumper 60 for use between a snowmobile ski 12 pivotably mounted to a spindle 22 at a pivot axis 24, [the snowmobile ski having a front end and a rear end] (fig. 1), the bumper comprising:
[a body having:
a bottom surface
a top surface] (fig. 9, drawing 1 below) that includes:
a front surface portion 68 [extending at a first angle relative to the bottom surface, the front surface being proximate a front end wall] (figs. 1 and 9); and
a rear surface portion 66 [extending at a second angle relative to the bottom surface] (fig. 9), [the second angle being greater than the first angle] (col. 2, lines 63 – 67 and col. 3, lines 61 – 67, two inclined end portions 30, 32, the inclination of which is determined by the desired angular displacement of the ski runner assembly, wherein many different shapes are envisaged for the cushion member 60, therefore, the different shapes would allow for the second angle to be greater than the first angle), [the rear surface portion proximate a rear end wall] (figs. 1 and 9); and [many different shapes are envisaged for the cushion member, it is evident that the lower portion 22 of the strut member can take many different shapes since its shape does not have any bearing on the operation of the present invention] (col. 3, lines 62 – 66); but does not explicitly disclose the bumper wherein the front surface portion is parallel to the bottom surface.  
Yasui et al. discloses an elastomeric damper 27 comprising [a front surface portion at a is parallel to the bottom surface] (as best understood in fig. 3).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to alternatively use the parallel relationship of Yasui et al. in place of the first angle of Piedboeuf to allow for a more simple manufacturing process, thus reducing overall manufacturing costs.
Claims 8 is rejected under 35 U.S.C. 103 as being unpatentable over Piedboeuf (US 3,693,992) in view of Yasui et al. (US 4,509,766), and further in view of Applicant’s Admitted Prior Art (AAPA).
For claim 8, Piedboeuf modified as above does not explicitly disclose the bumper wherein the bottom surface is tiered.
Applicant’s Admitted Prior Art discloses an OEM bumper 10 comprising [a tiered bottom surface via notches] (fig. 1B)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to alternatively use the tiered bottom surface of AAPA in place of bottom surface of Piedboeuf modified as above to allow for a more secure attachment to the ski, thus reducing overall unwanted malfunction.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Piedboeuf (US 3,693,992) in view of Aberle (US 10,322,772 B1), and further in view of Kawano et al. (CA 2197618 C).
For claim 10, Piedboeuf modified as above discloses the bumper wherein the body is formed form rubber-like material, but does not explicitly state the material is polyurethane.
Kawano et al. discloses [a ski 1 using a suitable foamed material such as polyurethane foam] (page 4, lines 13 – 15).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to alternatively use the polyurethane foam of Kawano et al. in place of the rubber-like material of Piedboeuf modified as above to allow for a lightweight, damage-resistant material, thus reducing overall replacement costs.

Allowable Subject Matter
Claims 9 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 15 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art fails to disclose at least one notch formed in one of the side regions, the notch extending along a second axis being generally perpendicular to the longitudinally extending rib, or the side regions are laterally outermost portions of the bottom region.

Response to Arguments
Applicant's arguments filed 2/18/22 have been fully considered but they are not persuasive. In regards to claim 7, appellant argues there is not support that changing one of the tapered surfaces 66 or 68 to be parallel to the bottom surface would provide any reduction in manufacturing costs, wherein Yasui makes no disclosure or teaching whatsoever that any manufacturing cost would be reduced.  
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, changing from a tapered surface to a parallel surface would reduce the amount of overall material use, thus provide for an overall manufacturing cost.
Additionally, appellant argues the modification would necessarily make it such that the surface no longer engages the corresponding one of surfaces 30, 32, as such this is directly contrary to the teachings of Piedboeuf.  However, Piedboeuf explicitly discloses in col. 3, lines 62 – 66, “many different shapes are envisaged for the cushion member, it is evident that the lower portion 22 of the strut member can take many different shapes since its shape does not have any bearing on the operation of the present invention”.  Therefore, a modification of the surfaces 66 or 68 is capable of being parallel with a bottom surface, since Piedboeuf explicitly disclose the lower portion 22 of the strut member may accommodate for such shape change.
	
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jacob D. Knutson whose telephone number is (571)270-5576.  The examiner can normally be reached on 7:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on (571)-270-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JACOB D KNUTSON/Primary Examiner, Art Unit 3611